DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: INPUT SESNING UNIT HAVING FLOATING PATTERN AND ELECTRONIC APPARATUS INCLUDING THE SAME.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Patent No. 11,262,860 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-15 are to be found in patent claims 1-20 (as the application claims 1-15 fully encompasses patent claims 1-20).  The difference between the application claims 1-15 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1-15.  It has been held that the generic invention is “anticipated” by the “species”.  See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-15 are anticipated by claims 1-20 of the patent, it is not patentably distinct from claims 1-20 of the patent.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under the non-statutory double patenting, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art, i.e., park et al. (US 2017/0364175 A1, IDS dated Feb. 28, 2022), Akimoto et al. (US 2018/0039360 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a floating pattern comprising a plurality of segments each overlapping the first pattern and insulated from the second sensing electrode, wherein at least one of the plurality of segments is surrounded by a portion of the second sensing electrode overlapping the first pattern”.
As to claims 2-10, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
As to claim 11, it differs from claim 1 only in that it is the electronic device comprising the input sensor of claim 1, further having “a display unit comprising pixels to provide light to light emitting areas”, and is allowable for the same reason above.  
As to claims 12-15, they directly or indirectly depend from claim 11, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Akimoto et al. (US 2018/0039360 A1) teaches the concept of “dummy electrodes 203 which are surrounded by a dotted circle 301 and are not connected to the first touch electrode 202 nor the second touch electrode 202” (Akimoto, FIG. 23, [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 29, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***